ALAN E. NORRIS, Circuit Judge,
concurring in part, dissenting in part.
I respectfully dissent from the holding found in Part II of the majority opinion, that plaintiff enjoyed a clearly established fundamental substantive due process right “to personal security and to bodily integrity.” I question the wisdom of the majority in placing this court on record as saying that commission of a state law sexual assault crime amounts to a constitutional tort under 42 U.S.C. § 1983. Furthermore, that holding runs contrary to this court’s discussion of the question in United States v. Lanier, 73 F.3d 1380, 1388-89 (6th Cir.1996) (en banc).
It follows, then, that I concur in Parts II and III of the opinion to the extent that the majority affirms the dismissal of claims brought under 42 U.S.C. § 1983.,
I concur in the balance of the opinion.